 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7019
 7        FAX: (415) 436-7234
          andrew.dawson@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. CR 18-0553 RS
                                                      )
14           Plaintiff,                               ) STIPULATION AND PROTECTIVE
                                                      ) ORDER RE: DISCOVERY
15      v.                                            )
                                                      )
16   LORIK PAPYAN and STEPHEN                         )
     SILVERMAN,                                       )
17                                                    )
             Defendants.                              )
18                                                    )

19           The government and the defendants in the above-captioned matter, by and through their counsel,
20 hereby stipulate and request that the Court enter the following Protective Order governing the

21 production of discovery in this action. The parties agree that this Protective Order applies to discovery

22 deemed Confidential and subject to Protective Order produced prior to and after the date the Court signs

23 the Protective Order. Finally, the parties agree that this Protective Order does not enlarge or alter their

24 respective obligations under Federal Rule of Criminal Procedure 16.

25           The defendants are charged with offense under Title 18, United States Code, Sections 1349
26 (Conspiracy to Commit Wire Fraud), 1956(h) (Conspiracy to Launder Monetary Instruments), and 371

27 (Conspiracy to Engage in the Unlawful Wholesale Distribution of Drugs). In the near future, the United

28 States anticipates producing sensitive discovery including under seal court filings that contain

     [PROPOSED] PROTECTIVE ORDER
     No. CR 18-0553 RS                                    1
 1 information concerning areas of investigation that are not yet completed and individuals who have not

 2 been charged in a criminal case; documents containing personal identifying information of third parties;

 3 and/or recordings that include witnesses, the release of which would jeopardize witnesses’ safety

 4 (collectively, “Protected Information”).

 5          The parties agree that the Court should order that the Protected Information be made available to

 6 the attorney for the defendant subject to a protective order limiting the dissemination of this information.

 7          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

 8          IT IS HEREBY ORDERED that all Protected Information be marked as “Confidential” by the

 9 United States when produced to the defense. Defense counsel of record, their investigators, assistants,
10 employees, and independent contractors (collectively, “the defense team”) may review with the

11 defendant all discovery material produced by the government. All parties agree that no member of the

12 defense team shall provide a defendant with copies of, or permit defendant to make copies of, or have

13 unsupervised access to, the Protected Information. The government and defense counsel are ordered to,

14 and shall continue to, work together to ensure that these materials are protected, but that defendant has

15 as much access to the materials as can be provided consistent with this Court’s Order.

16          Defense counsel also may provide copies of Protected Information to any experts retained to

17 assist with the preparation of the defense in the captioned case. The defendant, all members of the

18 defense team, and any experts who receive Protected Information under this Protective Order shall be

19 provided a copy of this Protective Order along with those materials and shall initial and date the

20 Protective Order reflecting their agreement to be bound by it. This Protective Order shall also apply to

21 any copies made of any materials covered by this Protective Order.

22          The materials provided pursuant to this Protective Order may only be used for the specific

23 purpose of preparing or presenting a defense in this matter unless specifically authorized by the Court.

24          IT IS FURTHER ORDERED that, if a defendant disagrees that material should be Protected

25 Information, counsel for that defendant shall meet and confer with the United States regarding the issue,

26 and the United States may, at its option, de-designate material as Protected Information. If the parties

27 cannot agree on whether material should remain Protected Information, the defendant may file a motion

28 with the Court. Until the Court rules on that motion, all materials designated as Protected Information

     [PROPOSED] PROTECTIVE ORDER
     No. CR 18-0553 RS                                   2
 1 shall continue to be treated as Protected Information.

 2          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team

 3 shall provide any Protected Information to any third party (i.e., any person who is not a member of the

 4 defense team or a potential witness in the case) or make any public disclosure of the same, other than in

 5 a court filing, without the government’s express written permission or further order of this Court. If a

 6 party files a pleading that references or contains or attaches Protected Information subject to this

 7 Protective Order, that filing must be under seal. 1

 8          IT IS FURTHER ORDERED that, except as otherwise provided in this Protective Order

 9 regarding defendant’s review of the Protected Information, Protected Information shall not be provided
10 to defendant. If after the conclusion of the case, defendant is represented by new counsel and files a

11 motion pursuant to 28 U.S.C. § 2255, the United States will provide new counsel with the documents

12 and materials subject to and under the terms of this Protective Order. This stipulation is without

13 prejudice to either party applying to the Court to modify the terms of the Protective Order, with respect

14 to pro se litigation pursuant to 28 U.S.C. § 2255 or otherwise. This Court shall retain jurisdiction to

15 modify this Protective Order upon motion of either party even after the conclusion of district court

16 //

17 //

18 //

19 //

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27
            1
28            This Order authorizes such filings under seal, and the parties are not required to seek additional
     authorization from the Court to do so.
     [PROPOSED] PROTECTIVE ORDER
     No. CR 18-0553 RS                                   3
 1 proceedings in this case.

 2

 3 DATED: September 13, 2019       Respectfully submitted,

 4                                 DAVID L. ANDERSON
                                   United States Attorney
 5

 6                                         /s/
 7                                 ANDREW F. DAWSON
                                   Assistant United States Attorney
 8

 9                                        /s/
                                   ALEX KESSEL
10                                 Attorney for Lorik Papyan
11

12                                        /s/
                                   PHILIP COHEN
13                                 Attorney for Stephen Silverman
14

15

16
     IT IS SO ORDERED.
17

18
     Dated: September 13, 2019
19                                 HONORABLE RICHARD SEEBORG
                                   United States District Judge
20

21

22

23

24

25

26

27

28

     [PROPOSED] PROTECTIVE ORDER
     No. CR 18-0553 RS             4
